P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1538 Judy_L_Gaines@vanguard.com November 9, 2011 Chad Eskildsen, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Malvern Funds Dear Mr. Eskildsen, This letter responds to your comments of November 8, 2011 to the Trust’s Registration Statement on Form N-1A, which was filed on September 30, 2011. Your comments pertained to the Vanguard Asset Allocation Fund, a series of the Trust. Comment 1: Average Annual Total Return Table Comment: The broad based securities index in the average annual total return table in the fund’s prospectus is not the same as the one included in the Asset Allocation Fund’s shareholder report. Response: While Item 4 and Item 27 of Form N-1A require that a fund’s returns be compared to those of an appropriate broad-based securities index in the prospectus and shareholder report, respectively, there is no requirement set forth in Form N-1A that specifically requires that the broad-based securities indexes be one and the same. With respect to the Asset Allocation Fund, the indexes disclosed in the prospectus and shareholder reports are both appropriate broad-based indexes. Accordingly, we do not plan to change the disclosed broad-based securities index in the prospectus in response to this comment. Comment 2: Tax Information Comment: On page 6, please delete everything following the first sentence as not required by Form N-1A. Response: We will remove everything following the first sentence in response to the comment. Comment 3: Tandy Requirements As required by the SEC, the
